Citation Nr: 1443063	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  07-31 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 30, 2009 and since July 1, 2009.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) from May 1, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 30 percent evaluation.

In June 2009, the Veteran submitted a claim for temporary total disability (TTD) based on in-patient treatment for PTSD.  In December 2009, the RO granted the Veteran's claim and assigned a temporary evaluation of 100 percent, effective April 30, 2009.  However, the RO also determined a 30 percent evaluation would resume on July 1, 2009.  Because the increase in the rating of the Veteran's PTSD disability does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2011, the Board remanded the case for additional development, to include obtaining VA treatment records and scheduling a VA examination.  Following completion of the requested actions, as well as a continued denial of the Veteran's claim, the appeal was returned to the Board for further appellate review.

The Veteran requested a Board hearing in a correspondence dated in October 2007, but later withdrew this request in May 2009.  See 38 C.F.R. § 20.704 (e)(2013).

Additionally, the Board notes that the issue of entitlement to TDIU is now included as an issue in this appeal.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Here, TDIU was denied by a January 2008 rating decision.  Subsequently, in multiple VA medical records and lay statements, the Veteran asserted that he is no longer able to work due to his PTSD. Two private mental health providers have stated that the Veteran is unable to be employed due to his PTSD.  Accordingly, the issue of entitlement to TDIU is raised by the record and the Board has jurisdiction because it is part and parcel of the increased rating claim.  

The record raises an informal request to reopen a previously denied claim for service connection for skin cancer of the left eye, face, and neck.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate development.
 

FINDINGS OF FACT

1.  Prior to April 30, 2009, the Veteran's PTSD was primarily manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as sleep disturbance with recurrent nightmares, mild psychomotor restlessness, anxiety, irritability, flashbacks, and avoidance.

2.  Since July 1, 2009, the Veteran's PTSD has primarily been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such sleep disturbance with recurrent nightmares, flashbacks, recurrent intrusive memories, irritability, panic attacks, isolation, circumstantial speech, and occasional neglect of personal appearance, but normal thought process, adequate judgment and insight, and no suicidal or homicidal ideations, psychosis, delusions, or obsessional rituals.

CONCLUSIONS OF LAW

1.  Prior to April 30, 2009, the criteria for an initial evaluation in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  Since July 1, 2009, the criteria for an initial evaluation of 50 percent for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, DC 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where, as here with the claim for an initial increased rating for the service-connected PTSD, service connection has been granted, that claim is substantiated.  No additional VCAA notice is not required with respect to the downstream issue of the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) records.  The Veteran has submitted private treatment records.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was afforded VA examinations in August 2006, July 2009, and August 2011 (with December 2011 addendum) to evaluate the severity of his PTSD.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the Veteran's statements, and document that the examiners conducted full psychological examination of the Veteran.  

Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the December 2011 evaluation.   See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Finally, the Board notes that this appeal was remanded in June 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).   The development requested in those remands, to obtain treatment records and provide a VA examination, was completed.  Accordingly, the Board finds that it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

II.  Increased Rating

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9411 as 30 percent disabling prior to April 30, 2009 and since July 1, 2009.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the issues as claims for higher evaluations of the original awards.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  

Under DC 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 is reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 31-40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 
 
In the present case, the Veteran contends that the symptomatology associated with his service-connected PTSD is severe and includes panic attacks, sleep disturbance, social isolation, depression, avoidance of large crowds, outbursts of anger, nightmares, intrusive thoughts, flashbacks, and hypervigilance, impaired judgment, memory loss, and suicidal ideation.  He has received regular medication management throughout the appeal period.  

The statements concerning the Veteran's service-connected PTSD involve matters capable of lay observation, and are deemed to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such descriptions must, however, be considered in conjunction with the clinical evidence of record and the pertinent rating criteria.

The record includes VA examination reports, private treatment records, and lay statements from the Veteran.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's PTSD.




Prior to April 30, 2009

During an August 2006 VA PTSD examination, the Veteran reported nightmares, flashbacks, hypervigilance, difficulty sleeping, irritability, anger outbursts, and avoidance.  He denied having panic attacks.  He had been married to his fourth wife for six years.  He described the relationship with his two adult sons as "good."  The Veteran enjoyed watching car races and football games, taking his grandchildren out to lunch "a couple of times per week,"  spending time with his dogs, swimming, and fishing.  On mental status examination, he was appropriately oriented and groomed.  There was no impairment of thought process or communication.  He denied having any delusions or hallucinations.  He also denied suicidal and homicidal ideations.  There was good eye contact and normal rate and flow of speech.  The examiner diagnosed with PTSD, mild to moderate, and assigned a GAF score of 65. 

Lay statements dated from June 2006 to September 2006 reflect problems with nightmares.  The Veteran's son described him as a loner, and indicated that in the past he had removed weapons from the Veteran's house and stopped domestic situations from "getting out of hand."  His daughter-in-law described a recent visit where the Veteran had little interaction with family members.

VA treatment records dated from May 2007 to January 2009 reflect continued difficulty sleeping and periodic bouts of mild psychomotor restlessness, circumstantial speech and anxiety, but the Veteran took Zoloft and Sertraline for his symptoms and had no problems with the medication.  For example, a July 2007 treatment record reflects that he was satisfied with the present medication regimen and was tolerating the medication without adverse effects.  In November 2007, the Veteran's Zoloft dosage was increased after he reported "some increase in unexpected impulsive irritability" and "getting into other people's business."  In January 2008, he indicated that his mood had stabilized.  He felt less anxious and less irritable, although he continued to be hypervigilant at times.  He also reported nightmares that were "not necessarily combat related."  In March 2008, the Veteran reported continued reduced irritability and gave several examples of "times I could have lost my temper and didn't."  He described his mood as stable and denied exacerbation of PTSD symptoms.  A May 2008 treatment record indicates that the Veteran's mood was mildly dysphoric.  His affect was restricted in range, and speech was somewhat tangential although it is unclear whether this was due to a recent motor vehicle accident and/or outpatient surgery for cancer scheduled for the following day.  A June 2008 treatment record shows that the Veteran continued to respond favorably to the medication regimen, which reportedly had improved his emotional stability.  In November 2008, the presence of a nasal tic was noted.  Throughout this time period, the Veteran's GAF scores ranged from 53 to 58.

In February 2009, the Veteran's wife called to report that he had "recently verbalized thoughts of harming himself by taking an overdose of medication"  although he had not made a specific threat.  When questioned by a VA social worker, the Veteran reported multiple medical and family stressors, to include relationship problems with his wife and one of his sons, and indicated that his wife had misunderstood him.  He denied suicidal ideation, but acknowledged that he was not taking Sertraline on a regular basis.  A GAF of 51 was assigned.  A few days later, the Veteran was reportedly was "doing okay" and taking his medication on a regular basis.  

A psychology note dated later that month reflects a "difficult" interview with the Veteran.  His thought process was disorganized with some flight of ideas and, at times, loosening of associations.  He avoided eye contact, but was cooperative.  He displayed slight psychomotor agitation and a nasal tic.  Speech was normal.  He was appropriately dressed, but disheveled and unshaven.  However, in April 2009 the Veteran was well-groomed and made good eye contact.  The Veteran reported his mood as "okay."  Speech was normal.  The nasal tic was more pronounced.  His thought process had improved, but was still over inclusive and needed redirection.  The Veteran indicated that he "care[d] deeply" about the veterans in his PTSD group and did not want to stop coming, but felt he needed more intensive therapy.  It was noted that the Veteran was a moderate to low suicide risk.  The psychiatrist assigned a GAF score of 55.  

The Board finds that the evidence more closely approximates the criteria for a 30 percent rating for PTSD during this time period.  As described previously, the GAF scores assigned during this period denote moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran has generally been functioning satisfactorily with daily living.  The symptoms reported by the Veteran and his family and the observations of the VA examiner, coupled with the VA treatment records, reflect that he has consistently reported irritability, anxiety, flashbacks, avoidance, and hypervigilance.  The evidence of record also shows that he had chronic sleep disturbance with recurrent nightmares.  Despite some difficulties in his marital relationship, as evidenced by marriage counseling in 2008, the Veteran reported that his relationship with his wife was good.  He maintained relationships with some family members and the members of his PTSD group.  

Review of VA treatment records shows no evidence that the Veteran's PTSD impaired his performance of routine activities, his ability to function independently, or his ability to control his impulses.  Nor did he exhibit spatial disorientation or obsessional rituals which interfered with routine activities.  The evidence of record does not indicate that the Veteran was unable to establish or maintain effective relationships, as he lived with his wife during this time period.  Furthermore, the August 2006 VA examiner specifically found the Veteran to have mild to moderate symptomatology.  The Board acknowledges that the Veteran exhibited intermittent circumstantial speech while being interviewed, and on one occasion displayed disorganized thoughts.  However, he was otherwise polite and his speech was normal.  

The Board finds the Veteran's wife's report of suicidal ideation in February 2009 to be credible.  However, the Veteran's VA treatment providers did not feel that he demonstrated active suicidal intent and/or planning.  Furthermore, there is no indication that he had flattened affect, panic attacks, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  He denied visual or auditory hallucinations.  Although he showed up at the February 2009 evaluation unshaven and disheveled, no evidence during this time period demonstrates that the Veteran had poor hygiene.  

In sum, although the Veteran had periods when his PTSD symptoms were worse than at other times, the symptomatology remained fairly consistent prior to April 30, 2009.  

The preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved, and an increased initial evaluation prior to April 30, 2009 is not warranted.

Since July 1, 2009

A July 2009 VA examination report shows that the Veteran reported a history of turbulent relationships.  He stated that his relationships with his children were "not worth a damn."  His wife was his only friend.  He rarely spoke to neighbors.  He had a six foot fence around his property to keep people out.  The Veteran enjoyed working in his workshop and around his property, as well as spending time with his dogs.  He reported isolation, irritability, avoidance, hypervigilance, intrusive thoughts, sleep disturbance to include distressing dreams, detachment from others, exaggerated startle response, and markedly diminished interest in significant activities.  He also complained of panic attacks 3-4 times per week when he was in public places.  He was unemployed.  The examiner noted that the Veteran was unshaven with several days' beard growth.  Psychomotor activity was unremarkable.  His attitude was irritable, and his mood was agitated.  He was fully oriented.  His thought process was rambling and his thought content displayed paranoid ideation.  There were no delusions.  There was passive suicidal ideation with no plan or intention.  The Veteran reported some forgetfulness and difficulty with memory at times, but memory was normal upon testing.  The examiner diagnosed PTSD, chronic, moderate.  He assigned a GAF score of 51.  She indicated that the Veteran experienced moderate impairment in psychosocial functioning.  He had difficulty with interpersonal relationships and engaged in avoidance behavior.  He had a reduced ability to cope with daily stressors, which resulted in lowered self-confidence and self-esteem.  The examiner found that there was not total occupational and social impairment.

VA treatment records from July 2009 to December 2009 show that the Veteran's speech was frequently circumstantial, and that this was "baseline" behavior for him.  The Veteran appeared somewhat disheveled/unkempt on more than one occasion.  He claimed to be worse as a result of the inpatient treatment.  However, he reported that the Risperadol, which was prescribed during his hospitalization, had reduced the intensity if not the frequency of his intrusive thoughts.  

A December 2009 letter from the Veteran's wife describes that stress that the Veteran's PTSD symptoms put on their marriage.  She stated that he had been "unable to seek out meaningful employment" since 2000.  His only social outings were the weekly PTSD support group meetings.  She described his sleep disturbance and "bad dreams."  The Veteran's wife indicated that the Veteran had attempted suicide three times prior to his 2009 admission.  She stated that he was more isolated, more depressed, and had more intrusive thoughts.  The Veteran had no relationship with either of his sons.  A December 2009 letter from the Veteran's brother indicated that his mental health condition had deteriorated.  He seldom left his property and did not socialize.  He described the Veteran's numerous "brushes with law enforcement" and "physical altercations in his driveway."                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      

A December 2009 psychological report from Dr. R.J.O. shows that the Veteran complained of violent nightmares, hypervigilance, isolation, irritability, anger outbursts, flashbacks, and intrusive thoughts.  He avoided large crowds and did not engage in recreational activities or hobbies.  He described an inability to concentrate.  The Veteran reported suicidal impulses when driving, and indicated that his wife often took over driving because of his diminished comprehension, reasoning, and judgment.  Psychological testing correlated with a "cry for help" and indicated depression with cognitive impairment.  Comprehension, reasoning, and judgment were markedly impaired.  The doctor diagnosed PTSD, chronic and severe, and assigned a GAF score of 38.  He opined that the Veteran's PTSD symptoms disrupt most areas of his life.  He noted that "strong suicidal ideations are evident with gesturing."  He concluded that the Veteran was incapable of sustained, gainful employment because he could not effectively interact with the public or work in proximity with others.                                                                                                                                                                                                                                                                                                                                                                              

An October 2010 VA treatment record indicates that the Veteran reported a lessening of his PTSD symptoms with medication, although he continued to struggle with nightmares, intrusive thoughts, flashbacks, exaggerated startle response, hypervigilance, social isolation, and irritability.  He continued to attend his PTSD support group, which he found helpful. The clinician noted that while the Veteran's PTSD was stable, his symptoms were extensive, significant, and impairing.  The clinician prescribed Prazosin for nightmares and irritability.

In January 2011, it was noted that the Prazosin had helped reduce the Veteran's nightmares and irritability, but that he was now experiencing "significant and distressing symptoms of depression."  In March 2011, the Veteran indicated that he was depressed over the decline in his wife's mental status.

An August 2011 VA PTSD examination report shows that the Veteran reported recurrent distressing stressor dreams, avoidance, isolation, sleep disturbance, irritability, difficulty concentrating, hypervigilance, anxiety, depressed mood and exaggerated startle response.  He had been married to his fourth wife for 11 years.  They reportedly had a conflictual relationship at times.  He was estranged from both sons, but had positive relationships with his wife's children and grandchildren.  He stated that group therapy was "useless."  He denied suicidal or homicidal ideation.  There was no evidence of psychosis, impaired concentration, or memory impairment.  He was fully oriented.  The examiner diagnosed chronic PTSD and assigned a GAF score of 65.  He concluded that there was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Psychological testing was suggestive of possible over endorsement of symptoms and "likely feigning."  Specifically, the Veteran endorsed a number of symptoms and impairment that are "highly atypical of individuals who have genuine psychiatric or cognitive disorder."  He noted that the Veteran made several statements during the interview that were inconsistent with VA treatment records.
The examiner opined that "it is less likely as not" that the Veteran is unemployable due to his PTSD.  He concluded that the symptoms were not serious enough to prevent the Veteran from obtaining or maintaining employment.  

A September 2011 correspondence from Dr. T.M. shows that the Veteran complained of severe persistent depression along with social withdrawal, decreased interest in recreational activities, insomnia, nightmares almost every night, frequent panic attacks, anxiety, poor concentration, irritability, intrusive thoughts, avoidance, hypervigilance, and an exaggerated startle response.  He saw one son occasionally, and was alienated from his other son.  He reportedly "despised" the PTSD group therapy sessions, and avoided contact with anyone other than his wife.  The doctor diagnosed PTSD, chronic and severe; major depression with anxiety, chronic and severe; severe anger and irritability; and paranoid symptoms.  He opined that the Veteran was totally and permanently disabled from work.  

A September 2011 VA treatment record indicates that the Veteran was still attending PTSD group sessions.

In October 2011, Dr. R.J.O. submitted another psychological report similar to that submitted in December 2009.  He opined that the Veteran "cannot effectively complete a normal workday or workweek without manifesting disruptive psychological symptoms."  He stated that the Veteran could not effectively interact with the general public.  He concluded that the Veteran's PTSD symptoms "remain profoundly disruptive of his activities of daily living."

The AMC obtained another VA opinion in December 2011.  The psychologist reviewed the claims file and agreed with the findings set forth in the August 2011 VA examination report.  He noted that the December 2009 doctor did not indicate what, if any, records were reviewed.  He noted that the psychological test results relied on by the private doctor "could easily have been a result of intentional exaggeration" and notes that the failure to acknowledge this "possibly indicates a bias."  The psychologist noted that the validity of the September 2011 psychological test results were "highly questionable."  He opined that the August 2011 GAF score "is more likely than not a more accurate measure of the Veteran's functioning" due to the multiple measures of response style during that examination.  He also noted that the GAF scores in the VA treatment records were "significantly higher" that the GAF scores offered by the two private providers.  

The Board finds that the Veteran's overall symptomatology, as evidenced by the relevant VA examination reports and VA and private treatment records, reflects a moderate disability warranting the assignment of a 50 percent disability rating since July 1, 2009.  The Veteran has irritability, anger, chronic sleep impairment, nightmares, flashbacks, startle response, intrusive thoughts, hypervigilance, panic attacks, and depression.  However, his insight and judgment are described as fair.  He understands the outcome of behaviors and has good impulse control.  Drs. R.J.O. and T.M. have opined that the Veteran is unemployable due to PTSD.  He has not worked since 2000.  However, he is able to function on a daily basis with no difficulty.  Finally, he is able to manage his finances. 

The Board cannot, however, find that the evidence of record supports a rating greater than 50 percent.  VA treatment records during the applicable time period show no evidence that the Veteran's PTSD impaired his performance of routine activities, his ability to function independently, or his ability to control his impulses.  Nor did he exhibit spatial disorientation or obsessional rituals which interfered with routine activities.  The evidence of record does not indicate that the Veteran was unable to establish or maintain effective relationships - he lived with his wife during this time period, maintained a good relationship with his grandchild, and participated in a PTSD support group.  Furthermore, the July 2009 VA examiner specifically found the Veteran to have moderate symptomatology and to display moderate occupational impairment.  There is no evidence of stereotyped speech, difficulty in understanding complex commands, or impaired abstract thinking.  The Veteran has denied visual or auditory hallucinations.  Although he is occasionally described as unshaven and disheveled, there is no evidence of poor hygiene during this time period.  The Veteran has also consistently reported being able to perform activities of daily living.  Finally, he is able to manage his finances.

The Board acknowledges Dr. R.J.O.'s finding of "strong suicidal ideations" with gesturing.  This conclusion appears to be based on the Veteran's report of suicidal ideation while driving.  However, the VA treatment records do not support the doctor's finding.  Indeed, in July 2009 the Veteran reported passive suicidal ideation with no active intent, and he specifically denied any suicidal ideation during the August 2011 VA examination. 

In this regard, the Board has considered the various GAF scores that the Veteran has received during this time period.  Specifically, he received a recent GAF score of 65 in August 2011.  In addition, he has received a GAF score of 38.  The Board notes that GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the veteran's disorder.  See 38 C.F.R. § 4.126(a).  In this case, the multiple psychiatric evaluations completed during the current appeal reflect the extent and severity of the Veteran's actual PTSD symptoms, which are suggestive of occupational and social impairment with reduced reliability and productivity; i.e. the level of impairment contemplated in the currently assigned 50 percent rating for PTSD.

The Board also finds that total impairment has not been shown at any point since July 1, 2009.  Notably, the Veteran has maintained a relationship with his wife and grandchild, and bonded with the members of his PTSD group.  The Board acknowledges that the Veteran has reported strained familial relationships due to his PTSD symptoms, most specifically with respect to his sons, but finds that overall the evidence fails to demonstrate total social impairment as it is clear that the Veteran has the ability to maintain relationships, thereby evidencing a level of social functioning.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

In this regard, the schedular evaluations are not inadequate.  Indeed, the Veteran's symptomatology, to include irritability, anxiety, sleep disturbance with recurrent nightmares, intrusive thoughts, anger outbursts, panic attacks and hypervigilance are exactly the type of symptomatology contemplated by the rating criteria set forth in DC 9411.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.


ORDER

Entitlement to an evaluation for PTSD in excess of 30 percent prior to April 30, 2009 is denied.

Entitlement to a disability rating for PTSD of 50 percent from July 1, 2009, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an examination.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a)  (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Friscia v. Brown, 7 Vet. App. 294 (1995) (noting that VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disabilities do not prevent him from performing work that produces non-marginal income).

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b). The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but no consideration may be given to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unemployability, or a veteran's ability or inability to engage in substantial gainful activity, must be looked at in a practical manner and the crux of the matter rests upon whether a particular job is realistically within the physical and mental capabilities of the veteran.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).  Accordingly, the determination must include consideration of the veteran's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000). 

The Veteran contends that he is unemployable due to his service-connected PTSD and polyarthritis disabilities.  The Board acknowledges that the Veteran has not worked since 2000.  

The Veteran's service-connected disabilities include PTSD, rated as 30 percent disabling, effective March 20, 2006, 100 percent disabling, effective April 30, 2009, and 50 percent disabling, effective July 1, 2009; asymmetric, migratory polyarthritis, rated as 40 percent disabling, effective December 1, 1981; tinnitus, rated as 10 percent disabling, effective May 17, 2007; and hearing loss, rated as noncompensable, effective May 17, 2007, for a combined rating of 60 percent, effective March 20, 2006, 100 percent, effective April 30, 2009, and 80 percent, effective July 1, 2009.

The Veteran does not contend, nor does the evidence show, any occupational impairment due to his service-connected tinnitus or hearing loss.  

The Board acknowledges the Veteran's contention that a nonservice-connected heart condition contributes to his unemployment.  The record shows that he was granted SSA benefits as a result of coronary artery disease.  However, service-connection for this condition was denied by an October 2006 rating decision.

The Board finds that the evidence of record does not support a finding that the issue of entitlement to TDIU prior to April 30, 2009 should be referred for extraschedular consideration.  The medical evidence regarding the Veteran's service-connected disabilities during this time period does not demonstrate preclusion of the ability work as evidenced by the August 2006 VA PTSD examination and the May 2007 VA joints examination.  Because the Veteran's service-connected disabilities during this time period do not meet the schedular criteria and the evidence does not indicate unemployability, this issue need not be referred for extraschedular TDIU consideration.

The determinative issue, therefore, is whether the Veteran is shown to be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities alone, without consideration of any nonservice-connected disabilities or the Veteran's age, from May 1, 2009.

Concerning the short time period from May 1, 2009 through June 30, 2009, which already enjoys a temporary total rating, the Court has held that TDIU must nevertheless be considered.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court rejected VA's rationale for concluding that a 100 percent schedular rating subsumes a TDIU rating.  The Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  VAOGCPREC 6-99, which is contrary to the holding of Bradley, was later withdrawn by GC. See 75 Fed. Reg. 11230 (2010).

VA examiners have opined as to the effect of the service-connected PTSD on the Veteran's employability since July 1, 2009.  However, no medical professional has commented on whether the Veteran's service-connected polyarthritis prevents the Veteran from engaging in gainful employment.  Therefore, on remand a medical opinion as to the effect of the Veteran's service-connected polyarthritis on his employability is necessary.  

The Veteran should also be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate entitlement to TDIU.  See 38 C.F.R. § 3.159(b)(1).  The letter should include information regarding the criteria for assigning effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Veterans Claims Assistance Act of 2000 letter pertaining to the issue of entitlement to a TDIU.  The letter should contain notice of the manner in which effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2. Schedule an examination to determine the impact of the Veteran's service-connected polyarthritis on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected polyarthritis, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

3. Then, readjudicate the TDIU claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


